`1

N<Q. 30

'1.
J..

i'\>

   

lN THE 3UFREME COURT OF THE STATE GF HkWAl‘

lN RE CHRlSTCPHER WlLLARD CHGW

 
 

 

ORlGINAL PRCCEEDlNG

©RDER GRANTING PETlTlON TO RESlGN AND SURRENDER LICENSE
Moon

(By: C.J., Nakayama, Acoba, Duffy, and Recktenwald, .J.;

Upon consideration of Petition”r Christopher willard
Chow’s Petition to Resiqn and Surrender License, the attached
affidavits, and the lack of objections by the Office of
Disciplinary Counsel, it appears that the petition complies with
the requirements of Rule l.lO of the Rules of the Supreme Court
of the State of Hawai‘i (RSCH). Therefore,

IT lS HBREBY ORDERED that the petition is granted.

lT lS FURTHER ORDERED that Petitioner Chow shall return
his original license to practice law to the Clerk of this court
forthwith. The Clerk shall retain the original license as part
of this record. Petitioner Chow shall comply with the notice,
affidavit, and record requirements of sections (a), (b}, (d), and
(q) of RSCH 2.l6.

ll IS FINALLY ORDERED that the Clerk shall remove the
name of Christopher Willard Chow, attorney number 6467, from the
roll of attorneys of the State of HawaiFi, effective with the
filing of this order.

DATED: Honolulu, HawaiUq January 7,f20lO.

WW

bY¢M4r¢LkVTVl#QHL4@Jm&_

&w.oo. €. Qv~@&¢i%'l'
/A¢»w. /Z¢@q¢-w(-'//